DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17543208 filed on 12/06/2021. Claims 1-18 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwahara et al. (US Patent Pub. No. 2018/0047332 A1)
Regarding claim 1, Kuwahara teaches a method comprising: 
determining, by a head-mounted display device (HMDD) having a field of view (FOV), first pose data that identifies an orientation of the HMDD worn by a participant viewing a virtual world via the HMDD (Kuwahara, Figs. 4 and 5, HMD 404 sends motion data to host system 402, IMU 522 of HMD 504 sends pose 512 to host system 502; Kuwahara, [0003], HMD used in virtual reality, i.e. virtual world; Kuwahara, Fig. 1, user 102; Kuwahara, [0034], rendered image id based on user’s viewing direction, and viewing direction is obtained by the get pose via IMU); 
sending, by the HMDD to a computing device via a network, the first pose data (Kuwahara, Figs. 4 and 5, HMD 404 sends motion data to host system 402, IMU 522 of HMD 504 sends pose 512 to host system 502; Kuwahara, Fig. 4, wireless connection 414); 
receiving, by the HMDD from the computing device, first oversized imagery generated based on the first pose data and a first oversized FOV that is larger than the FOV, wherein the first oversized imagery depicts a first oversized scene in the virtual world that is larger than a first scene encompassed by the FOV of the HMDD (Kuwahara, Figs. 4 and 5, host system 402 transmits audio video data to HMD 404, host system 502 have graphics rendering pipeline 514; Kuwahara, Fig. 9, render based on projected pose, rendering 922, i.e. oversized FOV, larger than what is rendered on HMD 924, i.e. FOV of HMD; Kuwahara, [0003], HMD used in virtual reality, i.e. virtual world); 
determining, by the HMDD, a real-time orientation of the HMDD (Kuwahara, Fig. 9 and [0050], get poses/head position at step 902 and 904); 
extracting, from the first oversized imagery, an extracted portion of the first oversized imagery that depicts a portion of the virtual world encompassed by the FOV of the HMDD based on the real-time orientation of the HMDD (Kuwahara, [0050] and Fig. 9, rendering 924 and rendered image 928, which is a portion of the renderings 924 and 926 are extracted/rendered based on the poses/head positions obtained); and 
presenting the extracted portion on a display device of the HMDD (Kuwahara, [0054] and Fig. 9, rendered image is post to display).
Regarding claim 2, Kuwahara teaches the limitations of the parent claim 1 and further teaches the first oversized imagery comprises rendered imagery, and wherein the HMDD lacks a graphics processing unit (GPU) and the extracted portion of the first oversized imagery is extracted without rendering the extracted portion (Kuwahara, [0032], host system includes graphic processor; Kuwahara, [0036], in an embodiment, rendering is only performed in host system, i.e. does not perform in HMD).
Regarding claim 7, Kuwahara teaches a head mounted display device (HMDD) (Kuwahara, Figs. 1 and 5, head mounted display 104 and HMD 504), comprising: 
a memory (Kuwahara, [0025], render memory in HMD); and 
a processor device coupled to the memory (Kuwahara, Fig. 5, processor 526) configured to: 
determine first pose data that identifies an orientation of the HMDD worn by a participant viewing a virtual world via the HMDD (Kuwahara, Figs. 4 and 5, HMD 404 sends motion data to host system 402, IMU 522 of HMD 504 sends pose 512 to host system 502; Kuwahara, [0003], HMD used in virtual reality, i.e. virtual world; Kuwahara, Fig. 1, user 102; Kuwahara, [0034], rendered image id based on user’s viewing direction, and viewing direction is obtained by the get pose via IMU); 
send, to a computing device via a network, the first pose data (Kuwahara, Figs. 4 and 5, HMD 404 sends motion data to host system 402, IMU 522 of HMD 504 sends pose 512 to host system 502; Kuwahara, Fig. 4, wireless connection 414); 
receive, from the computing device, first oversized imagery generated based on the first pose data and a first oversized field of view (FOV) that is larger than an FOV of the HMDD, wherein the first oversized imagery depicts a first oversized scene in the virtual world that is larger than a first scene encompassed by the FOV of the HMDD (Kuwahara, Figs. 4 and 5, host system 402 transmits audio video data to HMD 404, host system 502 have graphics rendering pipeline 514; Kuwahara, Fig. 9, render based on projected pose, rendering 922, i.e. oversized FOV, larger than what is rendered on HMD 924, i.e. FOV of HMD; Kuwahara, [0003], HMD used in virtual reality, i.e. virtual world); 
determine a real-time orientation of the HMDD (Kuwahara, Fig. 9 and [0050], get poses/head position at step 902 and 904); 
extract, from the first oversized imagery, an extracted portion of the first oversized imagery that depicts a portion of the virtual world encompassed by the FOV of the HMDD based on the real-time orientation of the HMDD (Kuwahara, [0050] and Fig. 9, rendering 924 and rendered image 928, which is a portion of the renderings 924 and 926 are extracted/rendered based on the poses/head positions obtained); and 
present the extracted portion on a display device of the HMDD (Kuwahara, [0054] and Fig. 9, rendered image is post to display).
Regarding claim 8, Kuwahara teaches the limitations of the parent claim 7 and further teaches the first oversized imagery comprises rendered imagery, and wherein the HMDD lacks a graphics processing unit (GPU) and the extracted portion of the first oversized imagery is extracted without rendering the extracted portion (Kuwahara, [0032], host system includes graphic processor; Kuwahara, [0036], in an embodiment, rendering is only performed in host system, i.e. does not perform in HMD).
Regarding claim 13, Kuwahara teaches a non-transitory computer-readable storage medium that includes executable instructions configured to cause a processor device (Kuwahara, [0150], program code; Kuwahara, Fig. 11, computing device 1100; Kuwahara, [0075], computing device 1110 can be include as host system 402 or host system 502; Kuwahara, Fig. 11, memory device 1104 and processor 1102) to: 
determine first pose data that identifies an orientation of a head-mounted display device (HMDD) having a field of view (FOV) worn by a participant viewing a virtual world via the HMDD (Kuwahara, Figs. 4 and 5, HMD 404 sends motion data to host system 402, IMU 522 of HMD 504 sends pose 512 to host system 502; Kuwahara, [0003], HMD used in virtual reality, i.e. virtual world; Kuwahara, Fig. 1, user 102; Kuwahara, [0034], rendered image id based on user’s viewing direction, and viewing direction is obtained by the get pose via IMU); 
send, to a computing device via a network, the first pose data (Kuwahara, Figs. 4 and 5, HMD 404 sends motion data to host system 402, IMU 522 of HMD 504 sends pose 512 to host system 502; Kuwahara, Fig. 4, wireless connection 414); 
receive, from the computing device, first oversized imagery generated based on the first pose data and a first oversized field of view (FOV) that is larger than an FOV of the HMDD, wherein the first oversized imagery depicts a first oversized scene in the virtual world that is larger than a first scene encompassed by the FOV of the HMDD (Kuwahara, Figs. 4 and 5, host system 402 transmits audio video data to HMD 404, host system 502 have graphics rendering pipeline 514; Kuwahara, Fig. 9, render based on projected pose, rendering 922, i.e. oversized FOV, larger than what is rendered on HMD 924, i.e. FOV of HMD; Kuwahara, [0003], HMD used in virtual reality, i.e. virtual world); 
determine a real-time orientation of the HMDD (Kuwahara, Fig. 9 and [0050], get poses/head position at step 902 and 904); 
extract, from the first oversized imagery, an extracted portion of the first oversized imagery that depicts a portion of the virtual world encompassed by the FOV of the HMDD based on the real-time orientation of the HMDD (Kuwahara, [0050] and Fig. 9, rendering 924 and rendered image 928, which is a portion of the renderings 924 and 926 are extracted/rendered based on the poses/head positions obtained); and 
present the extracted portion on a display device of the HMDD (Kuwahara, [0054] and Fig. 9, rendered image is post to display).
Regarding claim 14, Kuwahara teaches the limitations of the parent claim 13 and further teaches the first oversized imagery comprises rendered imagery, and wherein the HMDD lacks a graphics processing unit (GPU) and the extracted portion of the first oversized imagery is extracted without rendering the extracted portion (Kuwahara, [0032], host system includes graphic processor; Kuwahara, [0036], in an embodiment, rendering is only performed in host system, i.e. does not perform in HMD). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al. (US Patent Pub. No. 2018/0047332 A1) in view of Ikeda et al. (US Patent Pub. No. 2018/0161676 A1)
Regarding claim 3, Kuwahara teaches the limitations for the parent claim 2. Kuwahara does not seem to explicitly teach presenting, by the HMDD on the display device, a menu identifying a plurality of virtual worlds, including the virtual world;
receiving, by the HMDD, a selection of the virtual world; and 
sending, to the computing device, information that identifies the FOV of the HMDD.
However, in a related art of HMD to display games/virtual worlds, Ikeda teaches presenting, by the HMDD on the display device, a menu identifying a plurality of virtual worlds, including the virtual world (Ikeda, Fig. 8, two screens/images are displayed in the virtual sphere, one of which is for the game that the user is currently playing);
receiving, by the HMDD, a selection of the virtual world (Ikeda, [0056], when the user turned his head to a certain degree, he/she can view/select one of the two screens/images; Ikeda, Figs. 9-10, exemplary views of the HMD); and 
sending, to the computing device, information that identifies the FOV of the HMDD (Ikeda, [0055] and [0059], viewpoint position of the user is determined; Ikeda, [0034], HMD transmits sensor day to processing apparatus).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to include the menu/multiple images of different virtual worlds as suggested by Ikeda in the system of Kuwahara. The suggestion/motivation would have been in order to allow user to multitask while still able to view useful information of the current virtual world/game (Ikeda, [0004] and [0009]).  
Regarding claim 4, Kuwahara in view of Ikeda teaches the limitations for the parent claim 3 and further teaches sending the information that identifies the FOV of the HMDD further comprises sending information that identifies a horizontal FOV of the HMDD and a vertical FOV of the HMDD (Kuwahara, [0030], head motion includes horizontal and vertical directions; Ikeda, [0064], the screen shot can be displayed on the right side or upward direction, i.e. horizontal and vertical).
Regarding claim 9, Kuwahara teaches the limitations of the parent claim 7. Kuwahara does not seem to explicitly teach the processor device is further configured to:
present, on the display device, a menu identifying a plurality of virtual worlds, including the virtual world;
receive a selection of the first virtual world; and
send, to the computing device, information that identifies the FOV of the HMDD.
However, in a related art of HMD to display games/virtual worlds, Ikeda teaches a processor device is configured to:
present, on the display device, a menu identifying a plurality of virtual worlds, including the virtual world (Ikeda, Fig. 8, two screens/images are displayed in the virtual sphere, one of which is for the game that the user is currently playing);
receive a selection of the first virtual world (Ikeda, [0056], when the user turned his head to a certain degree, he/she can view/select one of the two screens/images; Ikeda, Figs. 9-10, exemplary views of the HMD); and
send, to the computing device, information that identifies the FOV of the HMDD (Ikeda, [0055] and [0059], viewpoint position of the user is determined; Ikeda, [0034], HMD transmits sensor day to processing apparatus).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to include the menu/multiple images of different virtual worlds as suggested by Ikeda in the system of Kuwahara. The suggestion/motivation would have been in order to allow user to multitask while still able to view useful information of the current virtual world/game (Ikeda, [0004] and [0009]).
Regarding claim 10, Kuwahara in view of Ikeda teaches the limitations for the parent claim 9 and further teaches to send the information that identifies the FOV of the HMDD, the processor device is further configured to send information that identifies a horizontal FOV of the HMDD and a vertical FOV of the HMDD (Kuwahara, [0030], head motion includes horizontal and vertical directions; Ikeda, [0064], the screen shot can be displayed on the right side or upward direction, i.e. horizontal and vertical).
Regarding claim 15, Kuwahara teaches the limitations for the parent claim 13. Kuwahara does not seem to explicitly teach present, on the display device, a menu identifying a plurality of virtual worlds, including the virtual world;
receive a selection of the first virtual world; and
send, to the computing device, information that identifies the FOV of the HMDD.
However, in a related art of HMD to display games/virtual worlds, Ikeda teaches present, on the display device, a menu identifying a plurality of virtual worlds, including the virtual world (Ikeda, Fig. 8, two screens/images are displayed in the virtual sphere, one of which is for the game that the user is currently playing);
receive a selection of the first virtual world (Ikeda, [0056], when the user turned his head to a certain degree, he/she can view/select one of the two screens/images; Ikeda, Figs. 9-10, exemplary views of the HMD); and
send, to the computing device, information that identifies the FOV of the HMDD (Ikeda, [0055] and [0059], viewpoint position of the user is determined; Ikeda, [0034], HMD transmits sensor day to processing apparatus).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to include the menu/multiple images of different virtual worlds as suggested by Ikeda in the system of Kuwahara. The suggestion/motivation would have been in order to allow user to multitask while still able to view useful information of the current virtual world/game (Ikeda, [0004] and [0009]).
Regarding claim 16, Kuwahara in view of Ikeda teaches the limitations for the parent claim 15 and further teaches to send the information that identifies the FOV of the HMDD, the instructions further cause the processor device to send information that identifies a horizontal FOV of the HMDD and a vertical FOV of the HMDD (Kuwahara, [0030], head motion includes horizontal and vertical directions; Ikeda, [0064], the screen shot can be displayed on the right side or upward direction, i.e. horizontal and vertical). 

Claims 5, 6, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al. (US Patent Pub. No. 2018/0047332 A1) in view of Kappler et al. (US Patent Pub. No. 2017/0251068 A1)
Regarding claim 5, Kuwahara teaches the limitations of the parent claim 1. Kuwahara does not seem to explicitly teach receiving, from the computing device, an internet control message protocol (ICMP) echo request; and
sending, by the HMDD to the computing device, a response to the ICMP echo request.
Before the time of first effective filing of the claimed invention, there had been a recognized problem or need in the art of network communication that round-trip time/latency varies/differs based on the distance between the devices (Kappler, [0034]). 
There were a finite number of identified and predictable potential solutions to the recognized need or problem to acquire a more accurate round-trip time/latency as suggested by Kappler is receiving, from a first computing device, an internet control message protocol (ICMP) echo request (Kappler, [0034], send ICMP echo request data to server); 
sending, by a second computing device to the first computing device, a response to the ICMP echo request (Kappler, [0034], receive an ICMP echo in reply from server); and
determine a latency from that (Kappler, [0034], the network delay may be determined by measuring the RTT of sending the ICMP echo request to servers and receiving the ICMP echo reply from servers).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, to use the ICMP method as suggested by Kappler to determine the latency value in the system of Kuwahara. The suggestion/motivation would have been in order to obtain a more accurate latency based on different location of the devices (Kappler, [0034]).
Regarding claim 6, Kuwahara in view of Kappler teaches the limitations of the parent claim 5 and further teaches subsequent to sending the response to the ICMP echo request (Kuwahara, Figs. 6 and 7, the same process is performed again for frame n+1):
determining, by the HMDD, second pose data that identifies the orientation of the HMDD worn by the participant viewing the virtual world via the HMDD (Kuwahara, Figs. 4 and 5, HMD 404 sends motion data to host system 402, IMU 522 of HMD 504 sends pose 512 to host system 502; Kuwahara, [0003], HMD used in virtual reality, i.e. virtual world; Kuwahara, Fig. 1, user 102; Kuwahara, [0034], rendered image id based on user’s viewing direction, and viewing direction is obtained by the get pose via IMU);
sending, by the HMDD to the computing device via the network, the second pose data (Kuwahara, Figs. 4 and 5, HMD 404 sends motion data to host system 402, IMU 522 of HMD 504 sends pose 512 to host system 502; Kuwahara, Fig. 4, wireless connection 414);
receiving, by the HMDD from the computing device, second oversized imagery generated based on the second pose data and a second oversized FOV that is larger than the FOV and smaller than the first oversized FOV, wherein the second oversized imagery depicts a second oversized scene in the virtual world that is larger than a second scene encompassed by the FOV of the HMDD (Kuwahara, Figs. 4 and 5, host system 402 transmits audio video data to HMD 404, host system 502 have graphics rendering pipeline 514; Kuwahara, Fig. 9, render based on projected pose, rendering 922, i.e. oversized FOV, larger than what is rendered on HMD 924, i.e. FOV of HMD; Kuwahara, [0003], HMD used in virtual reality, i.e. virtual world);
determining, by the HMDD, the real-time orientation of the HMDD (Kuwahara, Fig. 9 and [0050], get poses/head position at step 902 and 904);
extracting, from the second oversized imagery, an extracted portion of the second oversized imagery that depicts a portion of the virtual world encompassed by the FOV of the HMDD based on the real-time orientation of the HMDD (Kuwahara, [0050] and Fig. 9, rendering 924 and rendered image 928, which is a portion of the renderings 924 and 926 are extracted/rendered based on the poses/head positions obtained); and
presenting the extracted portion on the display device of the HMDD (Kuwahara, [0054] and Fig. 9, rendered image is post to display).
Regarding claim 11, Kuwahara teaches the limitations of the parent claim 7. Kuwahara does not seem to explicitly teach the processor device is further configured to:
receive, from the computing device, an internet control message protocol (ICMP) echo request; and
send, to the computing device, a response to the ICMP echo request.
Before the time of first effective filing of the claimed invention, there had been a recognized problem or need in the art of network communication that round-trip time/latency varies/differs based on the distance between the devices (Kappler, [0034]). 
There were a finite number of identified and predictable potential solutions to the recognized need or problem to acquire a more accurate round-trip time/latency as suggested by Kappler is configuring a processor to:
receive, from a computing device, an internet control message protocol (ICMP) echo request (Kappler, [0034], send ICMP echo request data to server);
send, to the computing device, a response to the ICMP echo request (Kappler, [0034], receive an ICMP echo in reply from server); and 
determine a latency from that (Kappler, [0034], the network delay may be determined by measuring the RTT of sending the ICMP echo request to servers and receiving the ICMP echo reply from servers).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, to use the ICMP method as suggested by Kappler to determine the latency value in the system of Kuwahara. The suggestion/motivation would have been in order to obtain a more accurate latency based on different location of the devices (Kappler, [0034]).
Regarding claim 12, Kuwahara in view of Kappler teaches the limitations of the parent claim 11 and further teaches subsequent to sending the response to the ICMP echo request (Kuwahara, Figs. 6 and 7, the same process is performed again for frame n+1), the processor device is further configured to:
determine, second pose data that identifies the orientation of the HMDD worn by the participant viewing the virtual world via the HMDD (Kuwahara, Figs. 4 and 5, HMD 404 sends motion data to host system 402, IMU 522 of HMD 504 sends pose 512 to host system 502; Kuwahara, [0003], HMD used in virtual reality, i.e. virtual world; Kuwahara, Fig. 1, user 102; Kuwahara, [0034], rendered image id based on user’s viewing direction, and viewing direction is obtained by the get pose via IMU);
send, to the computing device via the network, the second pose data (Kuwahara, Figs. 4 and 5, HMD 404 sends motion data to host system 402, IMU 522 of HMD 504 sends pose 512 to host system 502; Kuwahara, Fig. 4, wireless connection 414);
receive, from the computing device, second oversized imagery generated based on the second pose data and a second oversized FOV that is larger than the FOV and smaller than the first oversized FOV, wherein the second oversized imagery depicts a second oversized scene in the virtual world that is larger than a second scene encompassed by the FOV of the HMDD (Kuwahara, Figs. 4 and 5, host system 402 transmits audio video data to HMD 404, host system 502 have graphics rendering pipeline 514; Kuwahara, Fig. 9, render based on projected pose, rendering 922, i.e. oversized FOV, larger than what is rendered on HMD 924, i.e. FOV of HMD; Kuwahara, [0003], HMD used in virtual reality, i.e. virtual world);
determine the real-time orientation of the HMDD (Kuwahara, Fig. 9 and [0050], get poses/head position at step 902 and 904);
extract, from the second oversized imagery, an extracted portion of the second oversized imagery that depicts a portion of the virtual world encompassed by the FOV of the HMDD based on the real-time orientation of the HMDD (Kuwahara, [0050] and Fig. 9, rendering 924 and rendered image 928, which is a portion of the renderings 924 and 926 are extracted/rendered based on the poses/head positions obtained); and
present the extracted portion on the display device of the HMDD (Kuwahara, [0054] and Fig. 9, rendered image is post to display).
Regarding claim 17, Kuwahara teaches the limitations of the parent claim 13. Kuwahara does not seem to explicitly teach receive, from the computing device, an internet control message protocol (ICMP) echo request; and
send, to the computing device, a response to the ICMP echo request.
Before the time of first effective filing of the claimed invention, there had been a recognized problem or need in the art of network communication that round-trip time/latency varies/differs based on the distance between the devices (Kappler, [0034]). 
There were a finite number of identified and predictable potential solutions to the recognized need or problem to acquire a more accurate round-trip time/latency as suggested by Kappler to receive, from a computing device, an internet control message protocol (ICMP) echo request (Kappler, [0034], send ICMP echo request data to server); and
send, to the computing device, a response to the ICMP echo request (Kappler, [0034], receive an ICMP echo in reply from server).
determine a latency from that (Kappler, [0034], the network delay may be determined by measuring the RTT of sending the ICMP echo request to servers and receiving the ICMP echo reply from servers).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, to use the ICMP method as suggested by Kappler to determine the latency value in the system of Kuwahara. The suggestion/motivation would have been in order to obtain a more accurate latency based on different location of the devices (Kappler, [0034]).
Regarding claim 18, Kuwahara in view of Kappler teaches the limitations of the parent claim 17 and further teaches subsequent to sending the response to the ICMP echo request, the instructions further cause the processor device (Kuwahara, Figs. 6 and 7, the same process is performed again for frame n+1) to:
determine, second pose data that identifies the orientation of the HMDD worn by the participant viewing the virtual world via the HMDD (Kuwahara, Figs. 4 and 5, HMD 404 sends motion data to host system 402, IMU 522 of HMD 504 sends pose 512 to host system 502; Kuwahara, [0003], HMD used in virtual reality, i.e. virtual world; Kuwahara, Fig. 1, user 102; Kuwahara, [0034], rendered image id based on user’s viewing direction, and viewing direction is obtained by the get pose via IMU);
send, to the computing device via the network, the second pose data (Kuwahara, Figs. 4 and 5, HMD 404 sends motion data to host system 402, IMU 522 of HMD 504 sends pose 512 to host system 502; Kuwahara, Fig. 4, wireless connection 414);
receive, from the computing device, second oversized imagery generated based on the second pose data and a second oversized FOV that is larger than the FOV and smaller than the first oversized FOV, wherein the second oversized imagery depicts a second oversized scene in the virtual world that is larger than a second scene encompassed by the FOV of the HMDD (Kuwahara, Figs. 4 and 5, host system 402 transmits audio video data to HMD 404, host system 502 have graphics rendering pipeline 514; Kuwahara, Fig. 9, render based on projected pose, rendering 922, i.e. oversized FOV, larger than what is rendered on HMD 924, i.e. FOV of HMD; Kuwahara, [0003], HMD used in virtual reality, i.e. virtual world);
determine the real-time orientation of the HMDD (Kuwahara, Fig. 9 and [0050], get poses/head position at step 902 and 904);
extract, from the second oversized imagery, an extracted portion of the second oversized imagery that depicts a portion of the virtual world encompassed by the FOV of the HMDD based on the real-time orientation of the HMDD (Kuwahara, [0050] and Fig. 9, rendering 924 and rendered image 928, which is a portion of the renderings 924 and 926 are extracted/rendered based on the poses/head positions obtained); and
present the extracted portion on the display device of the HMDD (Kuwahara, [0054] and Fig. 9, rendered image is post to display).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/           Primary Examiner, Art Unit 2693